Citation Nr: 0915461	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-06 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In February 2009, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Louisville RO before the undersigned Veterans Law 
Judge (VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has been shown to be causally or 
etiologically related to the Veteran's military service.

3.  The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hearing loss was caused by 
noise exposure during service.  Because the claim of service 
connection for bilateral hearing loss on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

With regard to the Veteran's claim for separate disability 
ratings for bilateral tinnitus, the Board finds that no 
further action is necessary to comply with VA's duties to 
notify and assist the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159.  The Court has held that the VCAA 
is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As set forth in more detail below, the facts in this 
case are not in dispute and the Veteran's appeal must be 
denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action with 
regard to this issue is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
44 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Entitlement to service connection for bilateral hearing 
loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for bilateral 
hearing loss.  The Veteran contends that his hearing loss is 
the result of exposure to gunfire as a tank crew member 
without hearing protection during service.  He testified that 
on one occasion, he had bleeding in his left ear following 
weaponry fire.  The Veteran's DD Form 214 reflects that his 
military occupational specialty was armor crewman and, 
consequently, noise exposure during service is conceded.  

The Veteran's service treatment records contained findings of 
15/15 bilaterally for the whispered voice test.  An August 
1963 treatment entry noted pain in the left ear when yawning 
and coughing.  On the August 1963 separation audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5) 
LEFT
5 (20)
15 (25)
15 (25)
15 (25)
10 (15)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  Therefore, it 
appears that at the time of his separation from service, the 
Veteran had findings of some degree of hearing loss in his 
left ear.  See Hensley, 5 Vet. App. at 157.  

Although the Veteran asserted that he has had hearing loss 
since service, he testified that he did not seek help for his 
hearing loss until a number of years after service because he 
had no health insurance.  When he did seek help in the 1970s, 
he stated in his May 2006 notice of disagreement (NOD) that 
he was told that he had hearing loss due to noise exposure.  
The Veteran was unable to obtain copies of these treatment 
records, due to the passage of time.  Additionally, he stated 
that he has not had post-service noise exposure.

The first post-service treatment record for hearing loss is 
dated in August 1995.  On a prescription slip, Dr. S noted 
that the Veteran had a history of noise exposure in the 
military.  It was noted that he had sensorineural hearing 
loss and tinnitus due to hearing loss.  

During the October 2005 VA audiological examination, which 
occurred prior to the association of the August 1995 records 
with the claims file, the Veteran reported a gradual onset of 
hearing loss, that has worsened in the last 15 years.  It was 
noted that he had noise exposure during service and first 
sought treatment in the 1970s.  The examiner concluded that 
it would seem less likely as not that the hearing loss that 
the Veteran now has is the result of his military noise 
exposure.  The examiner referenced the normal audiogram at 
the time of the Veteran's separation from service and a seven 
year time period following separation before he reported the 
onset of his hearing loss.  The examiner also noted that his 
current audiogram demonstrated bilateral sensorineural 
hearing loss that is possibly consistent with noise exposure.  

The Board finds it significant that there are inconsistencies 
between the October 2005 examination and other items of 
evidence in the claims file.  In this regard, as noted above, 
although the examiner determined that the Veteran had normal 
audiometric readings at the time of his separation from 
service, the Veteran's August 1963 audiometric readings did 
indicate some degree of hearing loss in his left ear.  
Further, it is unclear whether the examiner converted the 
findings to ISO-ANSI standards when determining that he had 
normal hearing at separation.  Additionally, it appears that 
the examiner based his conclusions in part on when the 
Veteran first sought treatment for his hearing loss.  
Although the examiner noted that the Veteran first sought 
treatment in the 1970s, the Veteran has asserted that he has 
experienced hearing loss since service.  For instance, in an 
April 2005 VA entry, the Veteran reported the onset of his 
hearing loss in the late 1960s, which the Board finds to be 
both competent and credible.  The Board notes that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, it is the onset of symptomatology, not when the Veteran 
first received treatment, which is for consideration.  

Based on the forgoing, it appears that the October 2005 VA 
examination is not supported by the other evidence of record, 
and the Board affords it little probative weight.  Thus, the 
Board will focus on the remaining evidence of record which 
indicates that the Veteran had some degree of left ear 
hearing loss at the time of his separation from service and 
that he has reported hearing loss with a gradual onset in 
severity since that time.  Additionally, there is an 
indication from Dr. S in August 1995 that the Veteran's 
hearing loss was related to noise exposure during service.  
Moreover, the October 2005 examiner also indicated that the 
Veteran's current bilateral hearing loss was possibility 
consistent with noise exposure.  As noted above, the noise 
exposure during service has been conceded and there is no 
evidence in the record indicating that the Veteran had 
significant post service noise exposure.  

Moreover, the fact that the Veteran has been granted 
compensation for a service-related tinnitus adds to the 
credibility of his contention that his bilateral hearing loss 
is related to service because "an associated hearing loss is 
usually present" with tinnitus.  The Merck Manual, Sec. 7, 
Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  

In sum, the evidence of record indicates that the Veteran had 
noise exposure during service and some degree of hearing loss 
in his left ear at the time of his separation from service.  
Importantly, the Board has found his assertions that he has 
had decreased hearing acuity since service and no significant 
post service noise exposure to be credible.  Moreover, the 
more persuasive medical evidence of record indicates that 
there is an association between noise exposure and his 
hearing loss.  Thus, the Board finds that the preponderance 
of the evidence is in favor of the claim and entitlement to 
service connection for bilateral hearing loss is granted. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.

The Board has considered the Veteran's contentions regarding 
the severity of his tinnitus.  Regardless, however, a maximum 
10 percent rating is warranted under Diagnostic Code 6260.  
No higher rating is available in the Rating Schedule for 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the Veteran's 
service-connected tinnitus has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the Veteran's service-connected tinnitus under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral tinnitus is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


